       Case 2:21-cr-00138-TLN Document 14 Filed 08/16/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Hannah_Labaree@fd.org
6    Attorney for Defendant
     BALBINO SABLAD
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:21-cr-00138-TLN
11                                               )
     Plaintiff,                                  )
12                                               )   STIPULATION AND ORDER TO CONTINUE
     vs.                                         )   STATUS CONFERENCE
13                                               )
     BALBINO SABLAD,                             )
14                                               )   Date: August 19, 2021
                                                 )   Time: 9:30 a.m.
15   Defendant.                                  )   Hon. Troy L. Nunley
                                                 )
16
            IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through Assistant United States Attorney Mira Chernick, attorney for Plaintiff and
18
     Federal Defender Heather E. Williams through Assistant Federal Defender Hannah Labaree,
19
     attorney for BALBINO SABLAD, that the status conference, currently scheduled for August 19,
20
     2021, be continued to September 30, 2021 at 9:30 a.m.
21
            As of the date of this filing, counsel for the government has produced over 4500 Bates-
22
     stamped items of discovery, which defense counsel needs time to review. There is a protective
23
     order in place in this case which makes Mr. Sablad’s review of certain portions of the material
24
     more difficult. As such, defense counsel needs additional time to review discovery, research the
25
     applicable law, meet with her client, and otherwise prepare for trial or alternative resolution of
26
     the case.
27
            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
28

                                                      -1-
       Case 2:21-cr-00138-TLN Document 14 Filed 08/16/21 Page 2 of 3


1    excluded from August 19, 2021 through and including September 30, 2021; pursuant to 18
2    U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local
3    Code T4 based upon continuity of counsel and defense preparation.
4    Dated: August 13, 2021
                                                HEATHER E. WILLIAMS
5                                               Federal Defender
6
                                                /s/ Hannah Labaree
7                                               HANNAH LABAREE
                                                Assistant Federal Defender
8                                               Attorney for Defendant
                                                BALBINO SABLAD
9
10   Dated: August 13, 2021
                                                PHILLIP A. TALBERT
11                                              Acting United States Attorney
12                                              /s/ Mira Chernick
                                                MIRA CHERNICK
13                                              Assistant U.S. Attorney
                                                Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
       Case 2:21-cr-00138-TLN Document 14 Filed 08/16/21 Page 3 of 3


1                                                  ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from August 19, 2021, up to and including September 30,
9    2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the August 19, 2021 status conference shall be continued until September 30, 2021, at
13   9:30 a.m.
14
15   Dated: August 16, 2021
16
                                                            Troy L. Nunley
17                                                          United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
